CRIMINAL CAUSE FOR SENTENCING


BEFORE: ROSS. U.S.D.J.                                        OCT.16,2019           Time: 2:00pm

    CR-19-143                                                         DEFT   NUMBER


DEFT NAME: Valente Palacios Telle


                                                             resent


DEFENSE COUNSEL


          X Dresent                                          resent




A.U.S.A                                                                            CLERK         LASALLE


Reporter: Lisa Schmid                                                               PO:


INT:         (LANG.- Spanish'




XXX     CASE CALLED.                                     SENTENCING ADJ'D TO


        SENTENCING HELD.                                 x     STATEMENTS OF DEFT AND COUNSEL HEARD

        l^lTTTTirn   C T1M m T""   I--" TT'r~i                                                OF THE
X       DEFT SENTENCED ON COUNT




REMAINING OPEN COUNTS ARE DISMISSED ON                                              GOVTS    MOTION


                                                                                            COURT'S MOTION

        COURT ADVISED                            DEFT   OF RIGHT   TO APPEAL.               I.F.P. GRANTED


        DEFT         REMANDED.                                 DEFT   ON   BAIL   PENDING    APPEAL.


OTHER:
